Citation Nr: 1432086	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-10 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include major depressive disorder (MDD).

2.  Entitlement to increased rating in excess of 10 percent for a left knee disability, to include residual of lateral meniscus tear, left knee status-post arthroscopic repairs and debridement.

3.  Whether new and material evidence has been submitted to reopen a service connection claim for chronic headaches, to include migraines.

4.  Entitlement to service connection for chronic headaches to include migraines.

5.  Whether compensation should be withheld for a service-connected left knee disability on account of the Veteran's receipt of severance pay.

6.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision and a March 2013 decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Veteran's PTSD and MDD were originally characterized as two separate issues in the June 2010 rating decision, which denied PTSD and granted MDD.  However, in a March 2011 rating decision, the RO granted PTSD and merged the two issues as reflected on the title page.  

The issues of whether there is new and material evidence to reopen a claim for positive purified protein derivative test (claimed as PPD) now to include as secondary to exposure to depleted uranium; service connection for gastroesophageal reflux disease (GERD), to include as secondary to exposure to depleted uranium; service connection for hepatitis B, to include as secondary to exposure to depleted uranium; service connection for PID, to include as secondary to depleted uranium exposure; whether new and material evidence is submitted to reopen a claim for a thyroid condition (now also claim as a goiter), to include as secondary to exposure to depleted uranium; service connection for a brain tumor, to include as secondary to exposure to depleted uranium; service connection for a cyst on the liver, to include as secondary to exposure to depleted uranium; service connection for a cyst on the kidney, to include as secondary to exposure to depleted uranium; service connection for hypertension; and service connection for hyperlipidemia, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to an initial disability rating in excess of 30 percent for PTSD to include MDD; entitlement to an increased rating in excess of 10 percent for a left knee disability to include residual of lateral meniscus tear, left knee status-post arthroscopic repairs, and debridement; entitlement to service connection for chronic headaches to include migraines; whether compensation should be withheld for a service-connected left knee disability on account of the Veteran's receipt of severance pay; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed decision dated in June 2007, the Board denied service connection for a chronic headaches disability, to include migraines, on the basis that there was no evidence of migraines currently shown.

2.  The evidence added to the record since the June 2007 Board decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a chronic headaches disability to include migraines.

CONCLUSIONS OF LAW

1.  The June 2007 Board decision denying service connection for a chronic headache disability, to include migraines, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement for service connection for chronic headaches disability, to include migraines, has been submitted; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Since the Board is reopening the Veteran's claim for a chronic headaches disability to include migraines and remanding the claim on the merits, there is no need to discuss whether the Veteran has received sufficient notice with regard to this claim, given that any error would be harmless.

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Veteran was denied service connection in a June 2007 rating decision because there was no competent evidence that the Veteran had a current chronic headache disability, to include migraines.  The Veteran has since submitted evidence in the form of a December 2011 VA treatment note wherein a VA clinician recorded a diagnosis of migraines headaches.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, supra.  

The diagnosis of migraine headaches is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for chronic headaches to include migraines.  Specifically, due to the prior lack of evidence showing current migraine headaches, this new evidence is material because it resolves an element that was previously not shown, a current disability.  See Shade, supra. 

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for chronic headaches, to include migraines, is reopened.  38 U.S.C.A. § 5108 (West 2002).  However, further development must be conducted before the Board may address the underlying claim for service connection for this disorder.


ORDER

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection for chronic headaches, to include migraines, is granted.  To this extent, and this extent only, the appeal is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for chronic headaches to include migraines.  Likewise, further evidentiary development is required for the Veteran's increased rating claims for an initial disability rating in excess of 30 percent for PTSD, to include MDD; entitlement to an increased rating in excess of 10 percent for a left knee disability, to include residual of lateral meniscus tear, left knee status-post arthroscopic repairs, and debridement.  Unfortunately, the Veteran's claim for TDIU must also be remanded due to the intertwined nature of this claim with the Veteran's increased rating claims that are being remanded.  Henderson v. West, 12 Vet.App. 11, 20 (1998) (two claims are inextricably intertwined "where a decision on one issue would have a 'significant impact' upon another, and that impact in turn 'could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources.)  Last, the Board must remand the Veteran's claim on whether compensation should be withheld for a service-connected left knee disability on account of the Veteran's receipt of severance pay because the RO is required to issue a Statement of the Case (SOC). Manlincon v. West, 12 Vet.App. 238, 240-41 (1999) (vacating a Board decision and remanding a matter where VA failed to issue a Statement of the Case after the appellant filed a timely Notice of Disagreement).

Service Connection for Chronic Headaches to Include Migraines

The Board notes that the Veteran now has a diagnosis of migraine headaches.  The Veteran's service treatment records (STRs) provide evidence of chronic headaches and a July 2004 notation to rule out migraines.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4)(2013).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances presented in this case, the Board finds that the Veteran has met the requirements established in McLendon.  The Veteran has a current diagnosis of migraines; her STRs provide evidence in the form of reports of chronic headaches in August 2001, July 2004, August 2004, and October 2006; and she has indicated continuous headaches since service.  Although the Veteran was provided with an examination in May 2007, this examination did not provide an etiological opinion. Additionally, the July 2010 examination stated that the Veteran did not have a current diagnosis of migraines, which is no longer accurate.  Accordingly, given the Veteran's current evidence, the Board requires additional competent evidence to determine whether the Veteran's current migraines are related to her service.

Initial Increased Rating in excess of 30 percent for PTSD/MDD

The Veteran claimed in a February 2013 statement that her disabilities have worsened since her last VA examination.  The Veteran's last VA examination, to determine the status of her PTSD/MDD, was in October 2012 with a following addendum in December 2012.  As a result, and given the time that has transpired since her last examination and the outstanding VA and SSA records addressed below, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Increased Rating in Excess of 10 percent for a Left Knee Disability

The Veteran stated in her March 2013 substantive appeal to the Board that her left knee is deteriorating.  The Veteran's last VA examination to determine the status of her left knee disability was in December 2010.  As a result, and given the time that has transpired since her last examination, the Board finds that a new examination is warranted.  See Snuffer, v. Gober, supra; see also VACOPGCPREC 11-95 (April 7, 1995), supra. 

	

Entitlement to TDIU

Regarding the Veteran's claim for TDIU, the Board notes that because the Veteran's claims for increased ratings for PTSD/MDD and her left knee condition are being remanded, and the outcome of these claims could impact the adjudication of her TDIU claim, these the claims are inextricably intertwined, and a Board decision on the TDIU claim at this time would be premature.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (two claims are inextricably intertwined "where a decision on one issue would have a 'significant impact' upon another, and that impact in turn 'could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources.).

Whether to Withhold Disability Compensation for Recoupment

The Veteran was informed in a March 2013 award letter that a portion of her compensation was being withheld until severance pay provided by the military was recouped. Later in March 2013, the Veteran submitted a  Notice of Disagreement as to the withholding by VA.  Under these circumstances, the RO is required to issue a Statement of the Case (SOC) that addresses the Veteran's claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, these issues. Id.

Outstanding VA and SSA records

With regard to VA treatment records, a review of the claims file shows that the most recent VA treatment record is dated in March 2012 from the Columbia, South Carolina VA Medical Center.  Consequently, as records dated since March 2012 might contain information relevant to the Veteran's claims on appeal, on remand; they must be secured and associated with the record.  See 38 C.F.R. §§  3.159(c)(2), (c)(3) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Likewise, the Veteran has submitted an August 2011 letter from a VA Rehabilitation Counselor which documents attempts by VA to vocationally rehabilitate the Veteran.  Absent this letter, there are no additional records concerning the Veteran's Vocational Rehabilitation in the Veteran's claims file.  The Board finds that this evidence must be secured and associated with the record.  Id.

The Veteran's VA treatment records contain a September 2011 VA treatment note which provides indicia that the Veteran sought admission to the Augusta VA Medical Center MST/PTSD program.  There is no evidence in the claims file that any attempt was made to ensure that any records produced by the Augusta VA Medical Center were associated with the claims file.  The Board finds that any evidence connected to the August VA Medical Center - MST/PTSD program should be associated with the claims file.

With regards to Social Security Administration (SSA) records, the Board notes the Veteran asserted in her October 2012 correspondence to VA that her claim for SSA is ongoing.  The AOJ should ensure that any new SSA records since the Veteran's appeal to SSA have been associated with the Veteran's claims file.  Id. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding SSA records following the Veteran's SSA appeal from her 2011 initial determination and associate these records with the claims folder.  To the extent attempts to obtain records are unsuccessful; the claims folder should contain documentation of the attempts made.  The Veteran and her representative should also be informed of any negative results, and should be given an opportunity to obtain the records.

In this regard, the Board draws attention to the October 2012 correspondence by the Veteran which states that her SSA appeal is ongoing.

2.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA health care providers who have treated her for her PTSD, headaches, and knee disability.

Regardless of whether the Veteran responds, the AOJ should request VA medical records from the Columbia, South Carolina, VA Medical Center, and all associated clinics and outpatient centers to include the Florence CBOC from March 2012.  The AOJ should also request all records from the Augusta VA Medical Center, particularly any records from Augusta MST/PTSD program.  Any archived records should be retrieved from storage.

The AOJ should also obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

If the AOJ cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

3.  Thereafter, schedule the Veteran for VA examination(s).  Any VA examiner(s) selected should be a different VA examiner then those who previously examined her before.  The Veteran's claims folder (including a copy of this remand) must be provided to and reviewed by the VA examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(a.)  After taking a detailed history from the Veteran regarding her chronic headaches and considering the pertinent information in the record in its entirety, the VA examiner should opine to what extent the migraines diagnosis is related to active service and whether is it at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's migraines are etiologically related to the Veteran's active service.  If chronic headaches are other than migraines then address whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's chronic headaches other than migraines are etiologically related to the Veteran's active service.  In providing this opinion, the examiner is asked to please comment on the Veteran's (STRs) which document complaints of sensitivity of light and blurred vision in July 1999, reports of chronic headaches in August 2001, July 2004, August 2004, and the October 2006 STR wherein the Veteran describes that she received three Computed Tomography (CT) scans due to these headaches.

4. Then, schedule the Veteran for a VA examination to determine the nature and severity of her PTSD, to include MDD, as well as the effect of this disability on her employability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

 Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to her service-connected PTSD, to include MDD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD to include MDD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  The examiner should disassociate any symptoms unrelated to the Veteran's service-connected PTSD.

 A complete rationale for all opinions should be provided.

5.  Then, schedule the Veteran for a VA examination to determine the nature and severity of her left knee disability to include residual of lateral meniscus tear, left knee status-post arthroscopic repairs, and debridement; as well as the effect of this disability on her employability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

6.  Provide the Veteran an SOC on the issue of the withholding of compensation due of the Veteran's receipt of severance pay.  

7.  Ensure that the examination report(s) comply with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner(s) for necessary corrective action, as appropriate.  

8.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD, to include MDD; entitlement to an increased rating in excess of 10 percent for a left knee disability, to include residual of lateral meniscus tear, left knee status-post arthroscopic repairs, and debridement; entitlement to service connection for chronic headaches, to include migraines; and entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


